Exhibit 10.1

 

MLA No. RICF103B

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT is entered into as of March 25, 2005, between CoBANK,
ACB (“CoBank”) and FGDI, L.L.C., West Des Moines, Iowa, (the “Company”).

 

BACKGROUND

 

CoBank and the Company are parties to a Master Loan Agreement dated October 15,
2000 and numbered RICF103, as amended (the “Existing Agreement”). Pursuant to
the terms of the Existing Agreement, the parties entered into one or more
Supplements (as defined below) thereto. CoBank and the Company now desire to
amend and restate the Existing Agreement and to apply such new agreement to the
existing Supplements, as well as any new Supplements that may be issued
thereunder. For that reason and for valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), CoBank and the Company hereby
agree that the Existing Agreement shall be amended and restated to read as
follows:

 

SECTION 1. Supplements. In the event the Company desires to borrow from CoBank
and CoBank is willing to lend to the Company, or in the event CoBank and the
Company desire to consolidate any existing loans hereunder, the parties will
enter into a Supplement to this agreement (a “Supplement”). Each Supplement will
set forth the amount of the loan, the purpose of the loan, the interest rate or
rate options applicable to that loan, the repayment terms of the loan, and any
other terms and conditions applicable to that particular loan. Each loan will be
governed by the terms and conditions contained in this agreement and in the
Supplement relating to the loan. As of the date hereof, the following
Supplements are outstanding hereunder and shall be governed by the terms and
conditions hereof: (1) the Statused Revolving Credit Supplement dated March 25,
2005, and numbered RICF103S01A; and (2) the Statused Revolving Term Loan
Supplement dated March 25, 2005, and numbered RICF103T01A (the “Revolving Term
Loan Supplement No. T01A”). Agreements between the parties that are not
originated as Supplements to the MLA are not subject to the terms hereof.

 

SECTION 2. Availability. Loans will be made available on any day on which CoBank
and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to CoBank a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and CoBank shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.

 

SECTION 3. Repayment. The Company’s obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as CoBank shall require. CoBank shall maintain
a record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and CoBank. Wire
transfers shall be made to ABA No. 307088754 for advice to and credit of CoBANK
(or to such other account as CoBank may direct by notice). The Company shall
give CoBank telephonic notice no later than 12:00 noon Company’s local time of
its intent to pay by wire and funds received after 3:00 p.m. Company’s local
time shall be credited on the next business day. Checks shall be mailed to
CoBank, Department 167,



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -2-

 

Denver, Colorado, 80291-0167 (or to such other place as CoBank may direct by
notice). Credit for payment by check will not be given until the latter of: (a)
the day on which CoBank receives immediately available funds or (b) the next
business day after receipt of the check.

 

SECTION 4. CoBank Participation Certificates. The Borrower shall, at all times
during which CoBank is a Lender hereunder, acquire and maintain non-voting
participation certificates in CoBank (the “Participation Certificates”) in such
amounts and at such times as CoBank may from time to time require in accordance
with its bylaws and capital plan (as each may be amended from time to time);
provided, however, that the maximum amount of Participation Certificates that
the Borrower may be required to purchase may not exceed the maximum amount
permitted by CoBank’s bylaws as in effect on the date hereof. The rights and
obligations of the parties with respect to the Participation Certificates and
any other patronage or other distributions shall be governed by CoBank’s bylaws.

 

SECTION 5. Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in CoBank. In addition, the
Company’s obligations under each Supplement (whenever executed), this agreement,
and all instruments and documents contemplated hereby or thereby, shall be
secured by a first lien (subject only to exceptions approved in writing by
CoBank) pursuant to all security agreements, mortgages, and deeds of trust
executed by the Company in favor of CoBank, whether now existing or hereafter
entered into. As additional security for those obligations: (i) the Company
agrees to grant to CoBank, by means of such instruments and documents as CoBank
shall require, a first priority lien (subject only to exceptions approved in
writing by CoBank) on such of its other assets, whether now existing or
hereafter acquired, as CoBank may from time to time require; and (ii) the
Company agrees to grant to CoBank, by means of such instruments and documents as
CoBank shall require, a first priority lien (subject only to exceptions approved
in writing by CoBank) on all realty which the Company may from time to time
acquire after the date hereof.

 

SECTION 6. Conditions Precedent.

 

(A) Conditions to Initial Supplement. CoBank’s obligation to extend credit under
the initial Supplements hereto is subject to the conditions precedent that
CoBank receive, in form and substance satisfactory to CoBank, each of the
following:

 

(i) This Agreement, Etc. A duly executed copy of this agreement and all
instruments and documents contemplated hereby.

 

(B) Conditions to Each Supplement. CoBank’s obligation to extend credit under
each Supplement, including the initial Supplement, is subject to the conditions
precedent that CoBank receive, in form and content satisfactory to CoBank, each
of the following:

 

(i) Supplement. A duly executed copy of the Supplement and all instruments and
documents contemplated thereby.

 

(ii) Evidence of Authority. Such certified board resolutions, certificate of
incumbency, and other evidence that CoBank may require that the Supplement, all
instruments and documents executed in connection therewith, and, in the case of
initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.

 

(iii) Fees and Other Charges. All fees and other charges provided for herein or
in the Supplement.



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -3-

 

(iv) Evidence of Perfection, Etc. Such evidence as CoBank may require that
CoBank has a duly perfected first priority lien (subject only to exceptions
approved in writing by CoBank) on all security for the Company’s obligations,
and that the Company is in compliance with Section 8(D) hereof.

 

(C) Conditions to Each Loan. CoBank’s obligation under each Supplement to make
any loan to the Company thereunder is subject to the condition that no “Event of
Default” (as defined in Section 11 hereof) or event, which with the giving of
notice and/or the passage of time would become an Event of Default hereunder (a
“Potential Default”), shall have occurred and be continuing.

 

SECTION 7. Representations and Warranties.

 

(A) This Agreement. The Company represents and warrants to CoBank that as of the
date of this Agreement:

 

(i) Compliance. The Company is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.

 

(ii) Subsidiaries. The Company has no Subsidiaries and will not form any
Subsidiaries without CoBank’s prior written consent. For purposes hereof,
“Subsidiaries” shall mean corporations or other entities of which shares of
stock or other equity interests having ordinary voting power to elect a majority
of the board of directors or other managers of such corporations or entities are
owned, directly or indirectly, by the Company.

 

(B) Each Supplement. The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to CoBank that:

 

(i) Applications. Each representation and warranty and all information set forth
in any application or other documents submitted in connection with, or to induce
CoBank to enter into, such Supplement, is correct in all material respects as of
the date of the Supplement.

 

(ii) Conflicting Agreements, Etc. This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s bylaws, articles of incorporation,
or other organizational documents.

 

(iii) Compliance. The Company is in compliance with all of the terms of the Loan
Documents (including, without limitation, Section 8(A) of this agreement on
eligibility to borrow from CoBank).

 

(iv) Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.

 

SECTION 8. Affirmative Covenants. Unless otherwise agreed to in writing by
CoBank, while this agreement is in effect, the Company agrees to:

 

(A) Eligibility. Maintain its status as an entity eligible to borrow from
CoBank.



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -4-

 

(B) Corporate Existence, Licenses. Etc. (i) Preserve and keep in full force and
effect its existence and good standing in the jurisdiction of its incorporation
or formation; (ii) qualify and remain qualified to transact business in all
jurisdictions where such qualification is required; and (iii) obtain and
maintain all licenses, certificates, permits, authorizations, approvals, and the
like which are material to the conduct of its business or required by law, rule,
regulation, ordinance, code, order, and the like (collectively, “Laws”).

 

(C) Compliance with Laws. Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection and any patron or member investment program that it may have. In
addition, the Company agrees to cause all persons occupying or present on any of
its properties to comply in all material respects with all environmental
protection Laws.

 

(D) Insurance. Maintain insurance with insurance companies or associations
acceptable to CoBank in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as CoBank
may request. All such policies insuring any collateral for the Company’s
obligations to CoBank shall have mortgagee or lender loss payable clauses or
endorsements in form and content acceptable to CoBank. At CoBank’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to CoBank) shall be delivered to CoBank.

 

(E) Property Maintenance. Maintain all of its property that is necessary to or
useful in the proper conduct of its business in good working condition, ordinary
wear and tear excepted.

 

(F) Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied.

 

(G) Inspection. Permit CoBank or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.

 

(H) Reports and Notices. Furnish to CoBank:

 

(i) Annual Financial Statements. As soon as available, but in no event more than
120 days after the end of each fiscal year of the Company occurring during the
term hereof, annual consolidated and consolidating financial statements of the
Company prepared in accordance with GAAP consistently applied. Such financial
statements shall: (a) be prepared in reasonable detail and in comparative form;
(b) include a balance sheet, a statement of income, a statement of retained
earnings, a statement of cash flows, and all notes and schedules relating
thereto; (c) be audited by independent certified public accountants selected by
the Company and acceptable to CoBank; (d) be accompanied by a report of such
accountants containing an opinion regarding the Company acceptable to CoBank;
and (e) be accompanied by a management letter prepared by such accountants
containing opinions regarding the Company’s management and business operations
that are acceptable to CoBank.

 

(ii) Interim Financial Statements. As soon as available, but in no event more
than 30 days after the end of each month (other than the last month in each
fiscal year), a consolidated balance sheet of the Company as of the end of such
month, a consolidated statement of income for the Company for such period and
for the period year to date, and such other interim statements as CoBank may
specifically request, all prepared in reasonable detail and in comparative form
in accordance with GAAP consistently applied and, if required by written notice
from CoBank, certified by an authorized officer or employee of the Company
acceptable to CoBank. Interim financial statements are to be accompanied by a
detailed accounts receivable aging report.



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -5-

 

(iii) Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.

 

(iv) Notice of Non-Environmental Litigation. Promptly after the commencement
thereof, notice of the commencement of all actions, suits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or instrumentality affecting the Company which, if determined adversely
to the Company, could have a material adverse effect on the financial condition,
properties, profits, or operations of the Company.

 

(v) Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company to
undertake or to contribute to a cleanup or other response under environmental
Laws, or which seek penalties, damages, injunctive relief, or criminal sanctions
related to alleged violations of such Laws, or which claim personal injury or
property damage to any person as a result of environmental factors or
conditions.

 

(vi) Bylaws and Articles. Promptly after any change in the Company’s bylaws or
articles of incorporation (or like documents), copies of all such changes,
certified by the Company’s Secretary.

 

(vii) Compliance Certificate. Together with each set of financial statements
furnished to CoBank pursuant to Section 8 (H) hereof, a certificate of an
officer or employee of the Company acceptable to CoBank setting forth
calculations showing compliance with the financial covenants set for the in
Section 10 hereof.

 

(viii) Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company as CoBank may from time to
time reasonably request, including but not limited to copies of all pleadings,
notices, and communications referred to in Subsections 8(H)(iv) and (v) above.

 

SECTION 9. Negative Covenants. Unless otherwise agreed to in writing by CoBank,
while this agreement is in effect the Company will not:

 

(A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for: (i) debt to
CoBank; (ii) accounts payable to trade creditors incurred in the ordinary course
of business; (iii) current operating liabilities (other than for borrowed money)
incurred in the ordinary course of business; (iv) indebtedness to FCStone Group,
Inc, FCStone, LLC, FCStone Financial, Inc. or FCStone Merchant Services, LLC, or
to members of the Company, and all extensions and refinancing thereof; and (v)
indebtedness to AFG Trust Assets Limited (“AFG Trust”) as described in that
certain Credit Facility Letter (Dual Currency Revolving Credit Lines) dated May
26, 2004 (and signed by the Company July 12, 2004) between AFG Trust and the
Company (the “Credit Facility Letter”), provided that the such credit agreement
establishes that indebtedness with AFG Trust is without recourse to the Company
should any of the credit provisions contemplated by the credit agreement not be
completed.

 

(B) Liens. Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”). The foregoing restrictions shall



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -6-

 

not apply to: (i) Liens in favor of CoBank; (ii) Liens for taxes, assessments,
or governmental charges that are not past due; (iii) Liens and deposits under
workers’ compensation, unemployment insurance, and social security Laws; (iv)
Liens and deposits to secure the performance of bids, tenders, contracts (other
than contracts for the payment of money), and like obligations arising in the
ordinary course of business as conducted on the date hereof; (v) Liens imposed
by Law in favor of mechanics, materialmen, warehousemen, and like persons that
secure obligations that are not past due; (vi) easements, rights-of-way,
restrictions, and other similar encumbrances which, in the aggregate, do not
materially interfere with the occupation, use, and enjoyment of the property or
assets encumbered thereby in the normal course of its business or materially
impair the value of the property subject thereto; (vii) miscellaneous purchase
money security interests in the Company’s inventory and/or equipment which
CoBank has previously consented to in writing; and (viii) Liens on Chinese
currency deposits held in Chinese bank accounts in favor of AFG Trust given by
the Company in connection with the Credit Facility Letter.

 

(C) Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.

 

(D) Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.

 

(E) Loans. Lend or advance money, credit, or property to any person or entity,
except for trade credit extended in the ordinary course of business.

 

(F) Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company’s business.

 

(G) Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.

 

(H) Foreign Accounts Receivables Restrictions. Permit or allow to exist (i) any
open contracts with China customers that are not fully supported by letters of
credit or full cash deposit; (ii) total accounts receivable from China customers
to exceed $40 million at any one time, with no single China customer receivable
to exceed $20 million; (iii) total accounts receivable from Canadian customers
to exceed $20 million at any one time, with no single Canadian customer
receivable to exceed $4 million; (iv) any contracts with Mexican customers that
are not fully supported by letters of credit or full cash deposits, or supported
by either (a) insurance policies covering at least 90% of the face amount of the
receivables, or (b) CCC supplier guarantee program with at least a 65%
guarantee; (v) total insured receivables from Mexican customers to exceed $15
million, with no single customer receivable from a Mexican customer exceeding
$10 million, or (vi) total CCC supplier guarantee receivables from Mexican
customers to exceed $8 million, with no single customer receivable from a
Mexican customer to exceed $4 million.

 

(I) Dividends Etc. Declare or pay any dividends, or make any distribution of
assets to the stockholders, or purchase, redeem, retire or otherwise acquire for
value any of its capital stock, or allocate or otherwise set apart any sum for
any of the foregoing except that in any fiscal year of the Company, the Company
may pay dividends in an amount up to 35% of its net income for the prior fiscal
year, provided that no Event of Default or Potential Default shall have occurred
and be continuing or would result therefrom.



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -7-

 

SECTION 10. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:

 

(A) Working Capital. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 8(H)
hereof an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than $6,500,000.00,
except that (i) in determining current liabilities, balances under Revolving
Term Loan Supplement No. T01A (as said Supplement may be amended, renewed or
extended) shall be included; and (ii) the amount of any cash deposits pledged by
the Company to secure any letter of credit for the account of the Company shall
be excluded from any calculation of Working Capital.

 

(B) Net Worth. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 8(H)
hereof an excess of total assets over total liabilities (both determined in
accordance with GAAP consistently applied) of not less than $10,000,000.00.

 

(C) Total Debt To Adjusted Working Capital Ratio. The Company will have at the
end of each period for which financial statements are required to be furnished
pursuant to Section 8(H) hereof a ratio of Total Debt to Adjusted Working
Capital not to exceed 10:1. For purposes of calculating Total Debt, the Company
may exclude, all debt existing under the Industrial Revenue Bonds (as defined
below) and nonrecourse indebtedness to AFG Trust described in Section 9(A)(v).
For purposes of calculating Adjusted Working Capital, the Company must exclude
the amount of any cash deposits pledged by the Company to secure any letter of
credit for the account of the Company. As used herein, “Industrial Revenue
Bonds” means those Variable Rate Demand Industrial Development Revenue Bonds
(FGDI, LLC Project) Series 2002 (the “Bonds”) in the original aggregate
principal amount of $5,500,000.00 issued pursuant to a Trust Indenture between
the Industrial Development Board of the City of Mobile, Alabama, as Issuer, and
Wells Fargo Bank Northwest, National Association, as Trustee, dated as of
December 1, 2002.

 

(D) Fixed Charged Coverage Ratio: The Company will have at the end of each
fiscal year, a “Fixed Charge Coverage Ratio” of not less than 1.5:1, that
beginning with the financial reporting period ending August 31, 2005 and
thereafter. For purposes hereof, “Fixed Charge Coverage Ratio” shall mean the
ratio of: (i) net income (after eliminating any gain or loss on sale of assets
or other extraordinary gain or loss), interest expense, depreciation expense,
amortization expense and income tax expense, minus non-cash patronage, and
non-cash income from subsidiaries and/or joint ventures; to (ii) all principal
payments due within the period on all “Long Term Debt” plus interest expense,
and income tax expenses (all as calculated on a consolidated basis for the
applicable period in accordance with GAAP consistently applied). For purposes
hereof, “Long-Term Debt” shall mean the sum of (a) all indebtedness for borrowed
money, (b) obligations which are evidenced by notes, bonds, debentures or
similar instruments, and (c) the portion of obligations with respect to capital
leases or other capitalized agreements that are properly classified as a
liability on the balance sheet in conformity with GAAP, in each case having a
maturity of more that one year from the date of it creation or having a maturity
date within one year from such date but that is renewable or extendible, at the
Company’s option, to a date more than one year from the date or that arises
under a revolving credit or similar agreement that obligates the lender(s) to
extend credit during a period of more than one year from such date, including
all maturities in respect of such indebtedness whether or not required to be
paid within one year from the date of its creation.



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -8-

 

(E) As used in Section 10 hereof and any of the Loan Documents:

 

“Indebtedness” shall mean, with respect to the Company, as of any date of
determination (without duplication), the aggregate of:

 

  (1) all indebtedness, obligations and liabilities with respect to borrowed
money;

 

  (2) all guaranties, endorsements and other contingent obligations with respect
to Indebtedness of others;

 

  (3) all reimbursement and other obligations with respect to letters of credit
to the extent such letters of credit have been drawn;

 

  (4) the aggregate of all capitalized lease obligations, i.e., the amount of
obligations in respect of capitalized leases which would be properly shown as a
liability on a balance sheet of the Company in accordance with generally
accepted accounting principles;

 

  (5) all indebtedness, obligations and liabilities and representing the
deferred purchase price of property (excluding trade payables incurred in the
ordinary course of business);

 

  (6) indebtedness arising in connection with conditional sale or title
retention agreements; and

 

  (7) indebtedness secured by any asset of the Company, whether or not assumed
by the Company.

 

“Total Debt” shall mean all Indebtedness (as defined above) of the Company,
including all short term debt and all long term debt as determined in accordance
with generally accepted accounting principles, consistently applied provided,
however, that for purposes of this definition, any Indebtedness arising or
existing under a certain Lease Agreement dated as of December 1, 2002 between
the Company and The Industrial Development Board of the City of Mobile, Alabama
shall be excluded from any calculation of Total Debt.

 

SECTION 11. Events of Default. Each of the following shall constitute an “Event
of Default” under this agreement:

 

(A) Payment Default. The Company should fail to make any payment to, or to
purchase any equity in, CoBank when due.

 

(B) Representations and Warranties. Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.

 

(C) Certain Affirmative Covenants. The Company should fail to perform or comply
with Sections 8(A) through 8(H)(ii), 8(H)(vi), or any reporting covenant set
forth in any Supplement hereto, and such failure continues for 15 days after
written notice thereof shall have been delivered by CoBank to the Company.

 

(D) Other Covenants and Agreements. The Company should fail to perform or comply
with any other covenant or agreement contained herein or in any other Loan
Document or shall use the proceeds of any loan for an unauthorized purpose.

 

(E) Cross-Default. The Company should, after any applicable grace period, breach
or be in default under the terms of any other agreement between the Company and
CoBank (including the Reimbursement Agreement dated December 1, 2002, between
the Company and CoBank, entered into in connection with the issuance of the
Industrial Revenue Bonds).



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -9-

 

(F) Other Indebtedness. The Company should fail to pay when due any indebtedness
(including the Industrial Revenue Bonds) to any other person or entity for
borrowed money or any long-term obligation for the deferred purchase price of
property (including any capitalized lease), or any other event occurs which,
under any agreement or instrument relating to such indebtedness or obligation,
has the effect of accelerating or permitting the acceleration of such
indebtedness or obligation, whether or not such indebtedness or obligation is
actually accelerated or the right to accelerate is conditioned on the giving of
notice, the passage of time, or otherwise.

 

(G) Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company and either: (i) enforcement proceedings shall have
been commenced; (ii) a Lien prohibited under Section 9(B) hereof shall have been
obtained; or (iii) such judgment, decree, or order shall continue unsatisfied
and in effect for a period of 20 consecutive days without being vacated,
discharged, satisfied, or stayed pending appeal.

 

(H) Insolvency, Etc. The Company shall: (i) become insolvent or shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they come due; or (ii) suspend its business operations or a material
part thereof or make an assignment for the benefit of creditors; or (iii) apply
for, consent to, or acquiesce in the appointment of a trustee, receiver, or
other custodian for it or any of its property or, in the absence of such
application, consent, or acquiescence, a trustee, receiver, or other custodian
is so appointed; or (iv) commence or have commenced against it any proceeding
under any bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, or liquidation Law of any jurisdiction.

 

(I) Material Adverse Change. Any material adverse change occurs, as reasonably
determined by CoBank, in the Company’s financial condition, results of
operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.

 

(J) Foreign Currency Deposits. Deposits in China currency held by the Company at
foreign banks that are either not converted to U.S. dollars or are not pledged
as security and converted to US dollars under the AFG Trust Investment Facility
Letter (as defined below) within 15 business days of deposit, except that
conversion to US dollars will not be required for China currency deposits that
are offset by payables from the Company to its customers in China currency.

 

(K) China Currency Facility. FGDI shall fail to maintain the AFG Trust
Investment Facility Letter dated May 26, 2004 addressed to FGDI, LLC from AFG
Trust, that references a maximum line size of $15 million, or the Credit
Facility Letter that references a maximum margin exposure amount of 5%, or an
equivalent facility with a financial institution approved by CoBank, or FGDI
shall increase such facilities to more than $20 million in creditline size or
increase FGDI’s margin exposure to more than 10%.

 

SECTION 12. Remedies. Upon the occurrence and during the continuance of an Event
of Default or any Potential Default, CoBank shall have no obligation to continue
to extend credit to the Company and may discontinue doing so at any time without
prior notice. For all purposes, the term “Potential Default” means the
occurrence of any event, which with the passage of time or the giving of notice
or both would become an Event of Default. In addition, upon the occurrence and
during the continuance of any Event of Default, CoBank may, upon notice to the
Company, terminate any commitment and declare the entire unpaid principal
balance of the loans, all accrued interest thereon, and all other amounts
payable under this agreement, all Supplements, and the other Loan Documents to
be immediately due and payable. Upon such a declaration, the unpaid principal
balance of the loans and all such other amounts shall become immediately due and
payable, without protest, presentment, demand, or further notice of



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -10-

 

any kind, all of which are hereby expressly waived by the Company. In addition,
upon such an acceleration:

 

(A) Enforcement. CoBank may proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this agreement, any other Loan
Document or under Law. Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
CoBank to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any other or future exercise thereof, or the exercise of
any other right. Without limiting the foregoing, CoBank may hold and/or set off
and apply against the Company’s obligations to CoBank the proceeds of any equity
in CoBank, any cash collateral held by CoBank, or any balances held by CoBank
for the Company’s account (whether or not such balances are then due).

 

(B) Application of Funds. CoBank may apply all payments received by it to the
Company’s obligations to CoBank in such order and manner as CoBank may elect in
its sole discretion.

 

In addition to the rights and remedies set forth above: (i) if the Company fails
to purchase any equity in CoBank when required or fails to make any payment to
CoBank when due, then at CoBank’s option in each instance, such payment shall
bear interest from the date due to the date paid at 4% per annum in excess of
the rate(s) of interest that would otherwise be in effect on that loan; and (ii)
after the maturity of any loan (whether as a result of acceleration or
otherwise), the unpaid principal balance of such loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 4% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan. All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.

 

SECTION 13. Broken Funding Surcharge. Notwithstanding any provision contained in
any Supplement giving the Company the right to repay any loan prior to the date
it would otherwise be due and payable, the Company agrees to provide three
Business Days’ prior written notice for any prepayment of a fixed rate balance
and that in the event it repays any fixed rate balance prior to its scheduled
due date or prior to the last day of the fixed rate period applicable thereto
(whether such payment is made voluntarily, as a result of an acceleration, or
otherwise), the Company will pay to CoBank a surcharge in an amount equal to the
greater of: (i) an amount which would result in CoBank being made whole (on a
present value basis) for the actual or imputed funding losses incurred by CoBank
as a result thereof; or (ii) $300.00. Notwithstanding the foregoing, in the
event any fixed rate balance is repaid as a result of the Company refinancing
the loan with another lender or by other means, then in lieu of the foregoing,
the Company shall pay to CoBank a surcharge in an amount sufficient (on a
present value basis) to enable CoBank to maintain the yield it would have earned
during the fixed rate period on the amount repaid. Such surcharges will be
calculated in accordance with methodology established by CoBank (a copy of which
will be made available to the Company upon request).

 

SECTION 14. Complete Agreement, Amendments. This agreement, all Supplements, and
all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment, modification, or waiver of any provision hereof or
thereof, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by CoBank and contained in a writing signed
by or on behalf of CoBank, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. In
the event this agreement is amended or restated, each such amendment or
restatement shall be applicable to all Supplements hereto.



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -11-

 

SECTION 15. Other Types of Credit. From time to time, CoBank may issue letters
of credit or extend other types of credit to or for the account of the Company.
In the event the parties desire to do so under the terms of this agreement, such
extensions of credit may be set forth in any Supplement hereto and this
agreement shall be applicable thereto.

 

SECTION 16. Applicable Law. Except to the extent governed by applicable federal
law, this agreement and each Supplement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to choice
of law doctrine.

 

SECTION 17. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 

If to CoBank, as follows:    If to the Company, as follows:

For general correspondence purposes:

P.O. Box 5110

Denver, Colorado 80217

  

FGDI, L.L.C.

2829 Westown Parkway, Suite 200

West Des Moines, Iowa 50266

For direct delivery purposes, when desired:

5500 South Quebec Street

Greenwood Village, Colorado 80111-1914

    

Attention: Credit Information Services

Fax No.: (303) 224-6101

  

Attention: Rodney Ivers, Vice President & CFO

Fax No. (515) 223-7424

 

SECTION 18. Taxes and Expenses. To the extent allowed by law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained by CoBank) incurred by CoBank and any participants
from CoBank in connection with the origination, administration, collection, and
enforcement of this agreement and the other Loan Documents, including, without
limitation, all costs and expenses incurred in perfecting, maintaining,
determining the priority of, and releasing any security for the Company’s
obligations to CoBank, and any stamp, intangible, transfer, or like tax payable
in connection with this agreement or any other Loan Document.

 

SECTION 19. Effectiveness and Severability. This agreement shall continue in
effect until: (i) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (ii) CoBank has no commitment to extend credit to or for the account
of the Company under any Supplement; and (iii) either party sends written notice
to the other terminating this agreement. Any provision of this agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.

 

SECTION 20. Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and CoBank and their respective successors and assigns, except that the
Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of CoBank.



--------------------------------------------------------------------------------

Master Loan Agreement RICF103B

  -12-

 

SECTION 21. Participations, Etc. From time to time, CoBank may sell to one or
more banks, financial institutions or other lenders a participation in one or
more of the loans or other extensions of credit made pursuant to this agreement.
However, no such participation shall relieve CoBank of any commitment made to
the Company under any Supplement hereto. In connection with the foregoing,
CoBank may disclose information concerning the Company and its Subsidiaries to
any participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential. CoBank
agrees that all Loans that are made by CoBank and that are retained for its own
account and are not included in a sale of participation interest shall be
entitled to patronage distributions in accordance with the bylaws of CoBank and
its practices and procedures related to patronage distribution. Accordingly, all
Loans that are included in a sale of participation interest shall not be
entitled to patronage distributions. A sale of participation interest may
include certain voting rights of the participants regarding the loans hereunder
(including without limitation the administration, servicing and enforcement
thereof). CoBank agrees to give written notification to the Company of any sale
of participation interests.

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB   FGDI, L.L.C. By  

/s/ Michael M. Ryno

--------------------------------------------------------------------------------

  By:  

/s/ Steven J. Speck

--------------------------------------------------------------------------------

Title   Assistant Vice President   Title:   President & CEO